Exhibit 10.1

 



Amended and Restated Employment Agreement

This Amended and Restated Employment Agreement is entered into as of this 20th
day of July 2017, by and between Hilla Eisenberg, an individual residing at
Tel-Aviv, Israel (the “Executive”), and ORAMED Ltd., a company incorporated
under the laws of the State of Israel, with an address at Hi-Tech Park 2/4 Givat
Ram, Jerusalem, Israel 91390 (the ”Company”).

 

WHEREAS, the Company and the Executive entered into an Employment Agreement,
dated as of December 28, 2015 (the “Original Agreement”), which was amended on
December 1, 2016 (the “Amendment”, and together with the Original Agreement, the
“Employment Agreement”); and

WHEREAS, Company and the Executive desire to amend and restate the terms and
conditions of the Employment Agreement.

NOW, THEREFORE, the Company and the Executive agree as follows:

1.ENGAGEMENT

1.1Engagement of Executive. Subject to earlier termination of the Agreement as
hereinafter provided, the Company hereby agrees to employ the Executive in
accordance with the terms and provisions hereof.

1.2Term. Unless terminated earlier in accordance with the provisions hereof, the
term of employment under this Agreement shall commence on August 1, 2017
(the ”Effective Date”) and shall continue until terminated by either party as
provided herein (the “Term”).

1.3Service.

the Executive shall serve in the role of Chief Financial Officer, Secretary and
Treasurer of the Company and ORAMED PHARMACEUTICALS INC. (the “Parent”)

(a)Scope of service – from the Effective Date, the Executive shall perform her
work on the basis of a full time position.

(b)The Executive agrees to faithfully, honestly and diligently serve the Company
and to devote Executive's attention and best efforts to further the business and
interests of the Company during the period of this Agreement. The Executive
agrees and undertakes to inform the Company’s Chief Executive Officer (the
“CEO”) immediately after becoming aware of any matter that may in any way raise
a conflict of interest between the Executive and the Company. For the avoidance
of doubt, nothing in this Section 1.3 shall degrade from the Executive's
obligation to continue observing all of her undertakings under this Agreement in
their entirety, including, without limitation, her obligations of
confidentiality and non-disclosure.





 

 

1.4Duties. The Executive's services hereunder shall be provided on the basis of
the following terms and conditions:

(a)reporting to the CEO and the Company’s and Parent’s Board of Directors (the
“Board”), the Executive shall serve as the Chief Financial Officer, Secretary
and Treasurer of the Company and Parent;

(b)the Executive shall be responsible for the financial reporting and controls
of the Company and Parent, all subject to any applicable law and to instructions
provided by the Board from time to time;

(c)the Executive shall faithfully, honestly and diligently serve the Company and
the Parent and cooperate with the Company and the Parent and utilize her
professional skill and care to ensure that all services rendered hereunder are
to the satisfaction of the Company and the Parent, acting reasonably, and the
Executive shall provide any other services not specifically mentioned herein,
but which by reason of the Executive's capability the Executive knows or ought
to know to be necessary to ensure that the best interests of the Company and the
Parent are maintained;

(d)the Executive shall assume, obey, implement and execute such duties,
directions, responsibilities, procedures, policies and lawful orders as may be
determined or given from time to time by the Board, and/or CEO; and

(e)the Executive shall report the results of her duties hereunder to the CEO
and/or the Board as it may request from time to time.

2.COMPENSATION

2.1Salary. For services rendered by the Executive during the Term, the Executive
shall be paid a monthly salary, as follows:

(a)the Executive shall be entitled to a gross monthly amount of NIS 34,000 (the
“Salary”).

(b)The Executive's assignment is included among the positions of management or
those requiring a special degree of personal trust, and the Company is not able
to supervise the number of working hours of the Executive; therefore the
provisions of the Israeli Hours of Work and Rest Law - 1951, will not apply to
the Executive and he will not be entitled to any additional remuneration
whatsoever for her work with the exception of that specifically set out in this
Agreement.

(c)Executive’s Salary and other benefits shall be annually reviewed by the Board
based on her and the Company’s performance, all at the Board’s sole and absolute
discretion.

2 

 

 

2.2Company Vehicle. the Executive will not be entitled to use a Company vehicle.
It is agreed that the Executive will be entitled to reimbursement of travel
expenses for each arrival to the Company office at an amount based on the
kilometrage from Tel-Aviv to Jerusalem at a rate that will be determined by the
Company from time to time for such travel reimbursements.

2.3Expenses. The Executive will be reimbursed by the Company for pre-approved
business expenses incurred by the Executive in connection with her duties, and
in accordance with Company’s policy.

2.4Vacation; Recreation Pay. The Executive shall be entitled to 18 vacation days
per year. The Executive shall be entitled to accrue a maximum of 24 vacation
days (the "Maximum"). Any days accrued beyond the Maximum shall be erased. In
addition, Executive shall be entitled to sick leave and recreation pay according
to applicable law.

2.5Additional Benefits. The Executive shall be entitled to the use of a Company
paid mobile phone for business purposes, according to the Company's policies and
instructions, as amended from time to time. In addition, the Executive shall be
entitled to the use of a Company owned laptop computer, according to the
Company's policies and instructions, as amended from time to time. The Executive
shall bear any tax payments resulting from the aforesaid, to the extent
applicable.

2.6Deductions. The Executive acknowledges that all payments by the Company in
respect of the services provided by the Executive shall be subject to the
deduction of any amount which the Company as an employer is required to deduct
or withhold from the Salary or other payments to an executive in accordance with
statutory requirements (including, without limitation, income tax, employee
contributions and unemployment insurance contributions).

3.Social Insurance and Benefits

 

3.1The Executive shall be entitled to the following:       

The Company shall contribute 8.33% of the Salary for severance compensation (the
"Severance Contribution").

In addition, the Company shall contribute 6.5% of the Salary for pension
compensation (Tagmulim) towards manager’s insurance policy (the
“Policy”)/Pension Fund, which shall remain in the Company's possession and shall
be managed on the Executive’s name.

In the event that the Executive chooses Policy arrangement, the pension
compensation (Tagmulim) shall include the Company's payment for purchase of
disability insurance coverage sufficient to secure 75% of the Salary; provided
that the Company's contributions solely for pension compensation (Tagmulim)
shall be not less than 5% and subject to the consent of the insurance company to
insure the Executive. For the avoidance of any doubt, in the event that the cost
to the Company shall be more than the required contributions rates towards
pension compensation (6.5% as described above) due to the cost of the disability
insurance, the total cost of the Company's contributions to pension compensation
and disability insurance collectively shall not exceed 7.5% of the Salary.

The Company shall deduct from the Salary the Executive's contributions for
pension compensation (Tagmulim) in an amount of 6% of the Salary towards
Policy/Pension Fund.

Any tax liability in connection with pension arrangement shall be borne solely
by the Executive.

The Executive agrees and acknowledges that the Company’s Severance Contribution
in accordance with the foregoing, shall be in lieu of 100% of the severance
payment to which the Executive (or his beneficiaries) shall be entitled with
respect to the Salary and the contributions were made and for the period in
which they were made, pursuant to Section 14 of the Severance Pay Law, 1963 (the
“Severance Law”) in accordance with the instructions of “The General Approval
Regarding Employers’ Payments to Pension Fund and Insurance Fund Instead of
Severance Pay” (the "General Approval"), as amended from time to time in case
the Executive chooses a Policy and in the event that the Executive chooses
Pension Fund arrangement in accordance with Sections 7-9 to the Extension Order
General Insurance Pension In The Israeli Market.

The Company hereby waives any of its rights to refund monies from the payments
it transfers to the Policy/Pension Fund in accordance with this Section, unless
the Executive 's right to severance pay is denied by virtue of a court order,
under Sections 16 or 17 of the Severance Law, and in the same amount which was
denied, or the Executive withdraws monies from the Policy and/or the Pension
Fund not due to a Granting Event. The term "Granting Event" shall mean - death,
disability or retirement at the age of sixty or more.

The ownership of the Pension Scheme will be transferred to the Executive upon
the termination of employment and the Company will not be entitled to retrieve
any of the funds it transferred to the Pension Scheme, other than in accordance
with Section 14 and said General Approval and the transfer of the Pension Scheme
to the ownership of the Executive will be the full and only compensation to be
paid by the Company to the Executive in such circumstances in respect of
severance pay with respect to the insured Salary.



3 

 

3.2Keren Hishtalmut. The Company and Executive shall open and maintain a Keren
Hishtalmut Fund (the “Fund”). The Company shall contribute to the Fund an amount
equal to 7.5% of the Salary, and Executive shall contribute to the Fund an
amount equal to 2.5% of the Salary. Executive hereby instructs the Company to
transfer to the Fund the amount of Executive’s and the Company’s contribution
from each monthly Salary payment.

 

3.3Effect of Termination. Upon termination of this Agreement by either party,
other than in circumstances constituting Cause (as defined below), the Company
shall assign and transfer to the Executive, after Executive has met all of
Executive's obligations hereunder in connection with such termination of
employment, the ownership in the Keren Hishtalmut Fund. Notwithstanding the
above, in the event that this Agreement is terminated in circumstances
constituting Cause, the Company, in its absolute discretion, may retain its
payments to such funds and release to the Executive only those sums contributed
by Executive to such funds.

 

3.4Liability Insurance Indemnification. The Company shall provide the Executive
(including her heirs, executors and administrators) with coverage under a
standard directors' and officers' liability insurance policy at the Company's
expense.

4.CONFIDENTIALITY

4.1Maintenance of Confidential Information. The Executive acknowledges that in
the course of employment hereunder the Executive will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company and its parent company, or its
associates or customers (the “Confidential Information”). For the purposes of
this Agreement, “Confidential Information” includes, without limitation, any and
all Developments (as defined herein), trade secrets, inventions, innovations,
techniques, processes, formulas, drawings, designs, products, systems,
creations, improvements, documentation, data, specifications, technical reports,
customer lists, supplier lists, distributor lists, distribution channels and
methods, retailer lists, reseller lists, employee information, financial
information, sales or marketing plans, competitive analysis reports and any
other thing or information whatsoever, whether copyrightable or uncopyrightable
or patentable or unpatentable. The Executive acknowledges that the Confidential
Information constitutes a proprietary right, which the Company is entitled to
protect. Accordingly the Executive covenants and agrees that during the Term and
thereafter until such time as all the Confidential Information becomes publicly
known and made generally available through no action or inaction of the
Executive, the Executive will keep in strict confidence the Confidential
Information and shall not, without prior written consent of the Company,
disclose, use or otherwise disseminate the Confidential Information, directly or
indirectly, to any third party.

4.2Exceptions. The general prohibition contained in Section 4.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:

(a)is available to the public generally in the form disclosed;

(b)becomes part of the public domain through no fault of the Executive;

(c)is already in the lawful possession of the Executive at the time of receipt
of the Confidential Information, as can be proven by written documentation; or

(d)is compelled by applicable law to be disclosed, provided that the Executive
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.

4.3Developments. Any information, technology, technical data or any other thing
or documentation whatsoever which the Executive, either by himself or in
conjunction with any third party, has conceived, made, developed, acquired or
acquired knowledge of during the Executive's employment with the Company or in
connection therewith or which the Executive, either by himself or in conjunction
with any third party, shall conceive, make, develop, acquire or acquire
knowledge of (collectively the “Developments”) during the Term or in connection
with the Executive’s employment with the Company shall automatically form part
of the Confidential Information, and shall become and remain the sole and
exclusive property of the Company. Accordingly, the Executive does hereby
irrevocably, exclusively and absolutely assign, transfer and convey to the
Company in perpetuity all worldwide right, title and interest in and to any and
all Developments and other rights of whatsoever nature and kind in or arising
from or pertaining to all such Developments created or produced by the Executive
during the course of performing this Agreement or in connection therewith,
including, without limitation, the right to effect any registration in the world
to protect the foregoing rights. The Company shall have the sole, absolute and
unlimited right throughout the world, therefore, to protect the Developments by
patent, copyright, industrial design, trademark or otherwise and to make, have
made, use, reconstruct, repair, modify, reproduce, publish, distribute and sell
the Developments, in whole or in part, or combine the Developments with any
other matter, or not use the Developments at all, as the Company sees fit.

4 

 

4.4Protection of Developments. The Executive does hereby agree that, both before
and after the termination of this Agreement, the Executive shall perform such
further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made under Section ‎4.3 hereof.

4.5Fiduciary Obligation. The Executive declares that the Executive's
relationship to the Company is that of fiduciary, and the Executive agrees to
act towards the Company and otherwise behave as a fiduciary of the Company.

4.6Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Executive of any of the provisions contained in this
Article ‎4 may result in immediate and irreparable damage to the Company and
that the Company could not adequately be compensated for such damage by monetary
award alone. Accordingly, the Executive agrees that in the event of any such
violation or threatened violation, the Company shall, in addition to any other
remedies available to the Company at law or in equity, be entitled as a matter
of right to apply to such relief by way of restraining order, temporary or
permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.

4.7Reasonable Restrictions. The Executive agrees that all restrictions in this
Article ‎4 are reasonable and valid, and all defenses to the strict enforcement
thereof by the Company are hereby waived by the Executive.

5.Non-Competition

5.1Non Competition. Executive agrees and undertakes that she will not, so long
as she is employed by the Company and for a period of 12 months following
termination of her employment for whatever reason, directly or indirectly, as
owner, partner, joint venture, stockholder, employee, broker, agent, principal,
corporate officer, director, licensor or in any other capacity whatever engage
in, become financially interested in, be employed by, or have any connection
with any business or venture that competes with the Company's business,
including any business which, when this Agreement terminates, the Company
contemplates in good faith to be materially engaged in within six (6) months
thereafter, provided that the Company has taken demonstrable actions to promote
such engagement or that the Company's Board of Directors has adopted a
resolution authorizing such actions prior to the date of termination; provided,
however, that Executive may own securities of any corporation which is engaged
in such business and is publicly owned and traded but in an amount not to exceed
at any one time one percent (1%) of any class of stock or securities of such
company, so long as he has no active role in the publicly owned and traded
company as director, employee, consultant or otherwise.

5.2No Solicitation. Executive agrees and undertakes that during the period of
her employment and for a period of 12 months following termination for any
reason whatsoever, she will not, directly or indirectly, including personally or
in any business in which she is an officer, director or shareholder, for any
purpose or in any place, employ any person (as an employee or consultant)
employed by the Company at such time or during the preceding twelve months,
unless such person has been terminated by the Company, provided however, that
such person who is terminated by the Company may be employed by Executive as
described above only after the expiration of twelve months after the effective
date of such termination.

5 

 

6.Termination

6.1Termination For Cause or Disability. This Agreement may be terminated at any
time by the Company without notice, for Cause or in the event of the Disability
of Executive. For the purposes of this Agreement, “Cause” also means that the
Executive shall have:

(a)committed an intentional act of fraud, embezzlement or theft in connection
with the Executive's duties or in the course of the Executive's employment with
the Company;

(b)intentionally and wrongfully damaged property of the Company, or any of its
respective affiliates, associates or customers;

(c)intentionally or wrongfully disclosed any of the Confidential Information;

(d)made material personal benefit at the expense of the Company without the
prior written consent of the management of the Company;

(e)accepted shares or options or any other gifts or benefits from a vendor
without the prior written consent of the management of the Company;

(f)fundamentally breached any of the Executive's material covenants contained in
this Agreement; or

(g)willfully and persistently, without reasonable justification, failed or
refused to follow the lawful and proper directives of the Company specifying in
reasonable detail the alleged failure or refusal and after a reasonable
opportunity for the Executive to cure the alleged failure or refusal.

For the purposes of this Agreement, an act or omission on the part of the
Executive shall not be deemed “intentional,” if it was due to an error in
judgment or negligence, but shall be deemed “intentional” if done by the
Executive not in good faith and without reasonable belief that the act or
omission was in the best interests of the Company, or its respective affiliates,
associates or customers.

For the purposes of this Agreement, “Disability” shall mean any physical or
mental illness or injury as a result of which Executive remains absent from work
for a period of six (6) successive months, or an aggregate of six (6) months in
any twelve (12) month period. Disability shall occur upon the end of such
six-month period.

6.2Termination Without Cause. Either the Executive or the Company may terminate
the Executive's employment without Cause, for any reason whatsoever, with 30
days prior written notice within the first 12 months of the Executive’s
engagement, and 60 days, prior written notice thereafter.

6.3The Notice Period.

(a)During the period following the notice of termination (the “Notice Period”),
Executive shall cooperate with the Company and use her best efforts to assist
the integration into the Company's organization of the person or persons who
will assume Executive's responsibilities.

Nevertheless, the Company shall have the right not to take advantage of the full
Notice Period. In the event of such termination, the Company shall pay the
Executive her Salary [and all other benefits] as detailed in this Agreement for
the remainder of the Notice Period.

 

It is hereby expressly stated that the Company reserves the right to terminate
the Executive’s employment at any time during the Notice Period, regardless of
whether notice of termination of employment was delivered by the Company or
whether such notice was delivered by the Executive. In the latter case such
termination shall not constitute a dismissal of the Executive by the Company.

(b)Notwithstanding the foregoing, the Company may terminate the Executive’s
employment without the delivery of prior written notice, in the event of
termination under circumstances which deprive the Executive of severance pay
under Israeli law, and/or a breach of trust.

6 

 

(c)In the event that the Executive terminates her employment with the Company,
for any reason, without the delivery of a written notice in accordance with
Section 6.2 above, or without the completion of the Notice Period or any part
thereof, the Company will be entitled to deduct from any debt which it may owe
the Executive an amount equal to the salary that would have been paid to the
Executive during the Notice Period, had he worked.

6.4Limitation of Damages. It is agreed that in the event of termination of
employment, neither the Company, nor the Executive shall be entitled to any
notice, or payment in excess of that specified in this Article ‎6.

6.5Return of Materials. Within three days of any termination of employment
hereunder, or upon any request by the Company at any time, the Executive will
return or cause to be returned any and all Confidential Information and other
assets of the Company (including all originals and copies thereof), which
“assets” include, without limitation, hardware, software, keys, security cards
and backup tapes that were provided to the Executive either for the purpose of
performing the employment services hereunder or for any other reason. The
Executive acknowledges that the Confidential Information and the assets are
proprietary to the Company, and the Executive agrees to return them to the
Company in the same condition as the Executive received such Confidential
Information and assets.

6.6Effect of Termination. Articles ‎4 and ‎5 hereto and hereto shall remain in
full force and effect after termination of this Agreement, for any reason
whatsoever.

7.Mutual Representations

7.1Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) will not
constitute a default under or conflict with any agreement or other instrument to
which he is a party or by which he is bound, and (ii) do not require the consent
of any person or entity.

7.2The Company represents and warrants to Executive that this Agreement has been
duly authorized, executed and delivered by the Company and that the fulfillment
of the terms hereof (i) will not constitute a default under or conflict with any
agreement of other instrument to which it is a party or by which it is bound,
and (ii) do not require the consent of any person of entity.

7.3Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors' rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

8.Notices

8.1Notices. All notices required or allowed to be given under this Agreement
shall be made either personally by delivery to or by facsimile transmission to
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:

(a)in the case of the Company, to:

 

Oramed Ltd.
2/4 High Tech Park

PO Box 39098

Givat Ram, Jerusalem

Israel 91390

Fax: 972 2 5660004

(b)and in the case of the Executive, to the Executive's last residence address
known to the Company.

8.2Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

7 

 

9.GENERAL

9.1Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the employment of the Executive by the Company are null and void.
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.

9.2Personal Agreement. The provisions of this Agreement are in lieu of the
provisions of any collective bargaining agreement, and therefore, no collective
bargaining agreement shall apply with respect to the relationship between the
parties hereto (subject to the applicable provisions of law).

9.3Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

9.4Waiver. No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent. A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

9.5Amendments in Writing. No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

9.6Assignment. Except as herein expressly provided, the respective rights and
obligations of the Executive and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon the
Executive and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

9.7Severability. In the event that any provision contained in this Agreement
shall be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.

9.8Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

9.9Number and Gender. Wherever the singular or masculine or neuter is used in
this Agreement, the same shall be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.

9.10Governing Law. This Agreement shall be exclusively construed and interpreted
in accordance with the laws of the state of Israel applicable therein, and each
of the parties hereto expressly agrees to the jurisdiction of the courts of the
state of Israel. The sole and exclusive place of jurisdiction in any matter
arising out of or in connection with this Agreement shall be the applicable
Tel-Aviv court.

9.11Enurement. This Agreement is intended to bind and enure to the benefit of
the Company, its successors and assigns, and the Executive and the personal
legal representatives of the Executive.

 



In the case of a contradiction between the provisions of this Amended and
Restated Employment Agreement and the provisions of the Employment Agreement,
the provisions of this Amended and Restated Employment Agreement shall prevail.
Without limiting the generality of the foregoing, the term “Agreement” as used
in the Employment Agreement shall be deemed to be the Employment Agreement as
amended by this Amended and Restated Employment Agreement.







8 

 



IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the date first written above.

 

Oramed Ltd.           /s/ Nadav Kidron   /s/ Hilla Eisenberg Nadav Kidron, CEO  
Hilla Eisenberg, Executive

 

 

 



9
 

